IN THE SUPREl\/IE COURT OF THE STATE OF DELAWARE

R()BERT VANARTSDALEN, §
§ No.159, 2017
Plaintiff BeloW, §
Appellant, §
§ Court BeloW_Superior Court
v. § of the State of Delaware
§
FARM FAMILIY CASUALTY, § C.A. N16C-02-003
INSURANCE COMPANY, §
§
Defendant BeloW, §
Appellee. §

Submitted: October 18, 2017
Decided: October 23, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.
O R D E R

This 23rd day of October 2017, after careful consideration of the parties’
briefs and the record on appeal, it appears to the Court that the judgment of the
Superior Court should be affirmed on the basis of and for the reasons assigned in
its order dated March 13, 2017.l

NOW, TI-[EREFORE, IT IS ORDERED that the judgment of the Superior
Court is hereby AFFIRMED.

BY THE COURT:

/S/ Garv F. T raynor
Justice

 

1 Vanartsdalen v. Farm, Fam. Cas. Ins. Co., 2017 WL 1040721 (Del. Super. Ct. March 13,
2017).